Citation Nr: 1724718	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a left ankle disability.  While service treatment records are void of any reference to left ankle complaints or treatment, they do reflect he suffered an inversion strain on his RIGHT ankle.  The Veteran asserts in his February 2016 substantive appeal that the injury documented in 1955 was actually to his left ankle and there was a clerical error in his service treatment records.  

The Veteran also stated in his appeal that he had demonstrated problems with his left ankle in his post-service medical records.  However, there are very few medical records in his file discussing his ankle, and what is in his file is dated 50+ years after service.  His VA records reference treatment by a podiatrist.  To support his claim, it is important that the Veteran identify all private medical providers who have treated him for the left ankle since service.  In an effort to assist him in substantiating his claim that it was really the left ankle he injured during service, the Board will remand his case.

Additionally, while VA treatment records from July 2001 to September 2001, and from December 2010 to October 2015, have been associated with the record, the Board notes a May 2014 record states the Veteran underwent a foot x-ray in 2005, which is not part of the file.  The earliest VA record dated in July 2001 does not indicate the Veteran was a new patient, so there is a possibility earlier records exist.  Thus, the Board finds there are missing VA treatments records that must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran where he has been treated for his claimed left ankle disability since service.  Provide him release forms to complete for any private doctors.  He should provide a release form for VA to get all his records from Saint Luke's Health System, who submitted a report on his behalf, as well as any other physician that has treated him for the claimed condition since service.  If he does so, make all efforts to obtain private records.  

2. Obtain ALL electronic records from the Kansas City, Missouri VA Medical Center.  Since VA began using an electronic medical records system in the late 1990s, obtain all records available electronically.  THEN, examine the earliest records and if they suggest the Veteran was treated in prior years, ask the medical center to search archived/retired paper records, with negative responses documented if no records are found.

3. IF any medical records obtained show a consistent history by the Veteran of injuring his left ankle during service, then consider whether he should be scheduled for an examination to determine the nature, extent, onset, and etiology of his claimed left ankle disability.  
4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




